57 F.3d 1076NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Mauricio Jose CASTRO-SOTELO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70637.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1995.*Decided June 8, 1995.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Afc-icn-kpk.
BIA
PETITION DENIED.
Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Mauricio Jose Castro-Sotelo, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' ("BIA") order affirming the Immigration Judge's ("IJ") denial of Castro-Sotelo's request for a waiver of deportation under Immigration and Nationality Act ("INA") section 212(c), 8 U.S.C. Sec. 1182(c).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a, and we deny the petition.


3
In its opinion, the BIA determined that Castro-Sotelo's favorable equities, including his lengthy residence and his close family ties in the United States, did not counterbalance his serious and repeated criminal record along with his lack of rehabilitation.  Because the BIA supported its conclusion that Castro-Sotelo did not warrant a favorable exercise of discretion with "a reasoned explanation based upon legitimate concerns," we will not set aside the BIA's denial of section 212(c) relief.  See Ayala-Chavez v. INS, 944 F.2d 638, 642 (9th Cir.1991).


4
PETITION DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The government's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3